
	

113 SRES 178 IS: Honoring the men and women of the Drug Enforcement Administration on the occasion of the 40th anniversary of the agency. 
U.S. Senate
2013-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 178
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2013
			Mrs. Feinstein (for
			 herself and Mr. Grassley) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Honoring the men and women of the Drug
		  Enforcement Administration on the occasion of the 40th anniversary of the
		  agency. 
	
	
		Whereas the Drug Enforcement Administration (referred to
			 in this preamble as the DEA) was established by an Executive order
			 on July 1, 1973, and given the responsibility to coordinate all activities of
			 the Federal Government directly related to the enforcement of the drug laws of
			 the United States;
		Whereas the more than 9,500 men and women of the DEA,
			 including special agents, intelligence analysts, diversion investigators,
			 program analysts, forensic chemists, attorneys, and administrative support
			 staff, as well as more than 2,000 task force officers and hundreds of vetted
			 foreign drug law enforcement officers, serve our Nation with courage and help
			 protect the people of the United States from drug trafficking, drug abuse, and
			 related violence;
		Whereas the DEA has targeted and brought to justice
			 numerous criminals around the world over the 40 years since the establishment
			 of the agency;
		Whereas throughout the 40-year history of the DEA, the
			 agency has continually adapted to evolving trends of drug trafficking
			 organizations by targeting those involved in the manufacturing, distribution,
			 and sale of drugs, including cocaine, heroin, methamphetamine, marijuana,
			 ecstasy, and controlled prescription drugs;
		Whereas in the decade immediately preceding the date of
			 agreement to this resolution, DEA special agents seized more than 21,000
			 kilograms of heroin, 825,000 kilograms of cocaine, 4,500,000 kilograms of
			 marijuana, over 21,000 kilograms of methamphetamine, and more than 50,000,000
			 dosage units of controlled prescription drugs;
		Whereas with 86 foreign offices located in 67 countries,
			 the DEA has the largest international presence of any Federal law enforcement
			 agency, facilitating close collaboration with international partners around the
			 world, including in Colombia, Mexico, and Afghanistan through information
			 sharing, training, technology, and other resources that have resulted in the
			 disruption or dismantling of 216 priority target drug trafficking organizations
			 in Colombia, 20 in Afghanistan, and 108 in Mexico;
		Whereas throughout the history of the DEA, employees and
			 members of the agency's task forces have given their lives in the line of duty,
			 including Emir Benitez, Gerald Sawyer, Leslie S. Grosso, Nickolas Fragos, Mary
			 M. Keehan, Charles H. Mann, Anna Y. Mounger, Anna J. Pope, Martha D. Skeels,
			 Mary P. Sullivan, Larry D. Wallace, Ralph N. Shaw, James T. Lunn, Octavio
			 Gonzalez, Francis J. Miller, Robert C. Lightfoot, Thomas J. Devine, Larry N.
			 Carwell, Marcellus Ward, Enrique S. Camarena, James A. Avant, Charles M.
			 Bassing, Kevin L. Brosch, Susan M. Hoefler, William Ramos, Raymond J. Stastny,
			 Arthur L. Cash, Terry W. McNett, George M. Montoya, Paul S. Seema, Everett E.
			 Hatcher, Rickie C. Finley, Joseph T. Aversa, Wallie Howard, Jr., Eugene T.
			 McCarthy, Alan H. Winn, George D. Althouse, Becky L. Dwojeski, Stephen J.
			 Strehl, Richard E. Fass, Frank Fernandez, Jr., Jay W. Seale, Meredith Thompson,
			 Juan C. Vars, Frank S. Wallace, Jr., Shelly D. Bland, Rona L. Chafey, Carrol
			 June Fields, Carrie A. Lenz, Kenneth G. McCullough, Shaun E. Curl, Larry
			 Steilen, Royce D. Tramel, Alice Faye Hall-Walton, Elton Lee Armstead, Terry
			 Loftus, Donald C. Ware, Jay Balchunas, Thomas J. Byrne, Jr., Samuel Hicks,
			 Forrest N. Leamon, Chad L. Michael, and Michael E. Weston; and
		Whereas many other DEA employees and task force officers
			 have been wounded or injured in the line of duty, including 91 who have
			 received the Purple Heart Award of the DEA; Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 Drug Enforcement Administration on the occasion of the 40th anniversary of the
			 agency;
			(2)honors the heroic
			 sacrifice of the employees of the agency who have given their lives or have
			 been wounded or injured in the service of the United States; and
			(3)gives heartfelt
			 thanks to all the men and women of the Drug Enforcement Administration for
			 their past and continued efforts to protect the people of the United States
			 from the dangers of drug abuse.
			
